Per Curiam.

The order appealed from is modified so as to read as follows: 8
• “ Ordered, that the defendant have leave to pay into court the sum of $1.00 admitted by him to be due plaintiff in this case, and that defendant have leave to amend his answer in this action so as to allege as a further and separate defense that said amount has been paid into court to the use of the plaintiff. It is further ordéred that upon the payment of said sum into court, the. plaintiff may, if he so elects, discontinue this action without costs,” and as so modified the order is affirmed, without costs.
Present: O’Dwyer and Schuchman, JJ.
Order modified, and as modified affirmed, without costs.